Citation Nr: 0314531	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-05 085	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine with facet arthropathy, 
currently evaluated as 20 percent disabling.

2.  Propriety of the initial evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




INTRODUCTION

The veteran had active service from September 1969 to August 
1976.

This matter comes to the Board of Veterans Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, issued in 
September 2001.  In this decision, the RO assigned an 
increased rating of 20 percent for the veteran's service-
connected lumbar spine disability.  This matter also arises 
from a decision issued in March 2002 that informed the 
veteran that he had been granted service connection for PTSD 
and assigned it an evaluation of 10 percent.  In May 2002, 
the RO assigned a 30 percent rating for PTSD.

In January 2002, the veteran appears to have filed a claim 
for entitlement to service connection for tendonitis of both 
Achilles tendons.  This matter is not properly before the 
Board at the present time and is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  On May 31, 2002, prior to the promulgation of a decision 
in the appeal regarding the evaluation of his lumbar spine 
disability, the Board received notification from the 
appellant that a withdrawal of his notice of disagreement 
(NOD) and/or substantive appeal was requested.

2.  On June 19, 2003, prior to the promulgation of a decision 
in the appeal regarding the evaluation of his lumbar spine 
disability, the Board received notification from the 
appellant that a withdrawal of his substantive appeal was 
requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.201, 20.202, 20.204 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(3) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2002).  
Withdrawal of the appeal will be deemed a withdrawal of the 
NOD and, if filed, the Substantive Appeal, as to all issues 
to which the withdrawal applies.  38 C.F.R. § 20.204(c) 
(2002).  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



                       
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



